UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1330


AMSALE TEFERA ASFAW,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 16, 2010         Decided:   November 10, 2010


Before KING, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


E. Dennis Muchnicki, Dublin, Ohio, for Petitioner.  Tony West,
Assistant   Attorney  General,  Anthony  W.   Norwood,  Senior
Litigation Counsel, Lisa M. Damiano, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Petitioner Amsale Tefera Asfaw, a native and citizen

of Ethiopia, petitions for review of an order of the Board of

Immigration      Appeals       (“Board”)           denying       her     applications         for

asylum,    withholding         of    removal         and     withholding            under     the

Convention      Against    Torture            (“CAT”).           Asfaw       challenges       the

adverse credibility finding.

            The Immigration and Nationality Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                                    8 U.S.C.

§   1158(a),    (b)    (2006).           It    defines       a    refugee      as    a     person

unwilling or unable to return to her native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”                  8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution        involves       the    infliction             or    threat       of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds[.]”                 Qiao Hua Li v. Gonzales, 405 F.3d

171, 177 (4th Cir. 2005) (internal quotation marks omitted).

            An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see   8    C.F.R.    §    1208.13(a)         (2010),         and    can    establish

refugee status based on past persecution in her native country

on account of a protected ground.                          8 C.F.R. § 1208.13(b)(1)

(2010).      Without      regard     to       past    persecution,            an    alien     can

                                               2
establish    a     well-founded         fear   of    persecution         on   a       protected

ground.      Ngarurih       v.     Ashcroft,       371   F.3d     182,     187    (4th     Cir.

2004).

             “Withholding of removal is available under 8 U.S.C.

§ 1231(b)(3) if the alien shows that it is more likely than not

that her life or freedom would be threatened in the country of

removal because of her race, religion, nationality, membership

in a particular social group, or political opinion.”                                   Gomis v.

Holder, 571 F.3d 353, 359 (4th Cir. 2009) (internal quotation

marks omitted), cert. denied, 130 S. Ct. 1048 (2010).                                  “This is

a more stringent standard than that for asylum . . . . [and],

while     asylum      is     discretionary,          if      an    alien         establishes

eligibility for withholding of removal, the grant is mandatory.”

Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 353-54 (4th Cir.

2006) (internal citation omitted) (alteration added).

             For asylum applications filed after the passage of the

REAL    ID   Act    of     2005,    a    trier      of   fact,     “[c]onsidering             the

totality of the circumstances, and all relevant factors,” may

base     a   credibility           determination           on     any      inconsistency,

inaccuracy, or falsehood “without regard to whether [it] goes to

the      heart      of     the      applicant’s            claim[.]”              8      U.S.C.

§ 1158(b)(1)(B)(iii)             (2006).           “[I]n     evaluating           an     asylum

applicant’s        credibility,         an   [Immigration         Judge]      may      rely    on

omissions and inconsistencies that do not directly relate to the

                                               3
applicant’s claim of persecution as long as the totality of the

circumstances        establish    that    the    applicant      is    not     credible.”

Xiu Xia Lin v. Mukasey, 534 F.3d 162, 164 (2d Cir. 2008).

            Credibility        findings       are     reviewed       for    substantial

evidence.       A trier of fact who rejects an applicant’s testimony

on credibility grounds must offer a “specific, cogent reason”

for doing so.         Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989)

(internal quotation marks omitted).                   “Examples of specific and

cogent   reasons      include     inconsistent         statements,         contradictory

evidence,   and      inherently     improbable        testimony[.]”           Tewabe   v.

Gonzales, 446 F.3d 533, 538 (4th Cir. 2006) (internal quotation

marks and citation omitted).

            This      court     accords      broad,      though       not     unlimited,

deference       to   credibility     findings         supported       by     substantial

evidence.        Camara   v.     Ashcroft,      378    F.3d    361,   367     (4th   Cir.

2004).    If the immigration judge’s adverse credibility finding

is based on speculation and conjecture rather than specific and

cogent reasoning, however, it is not supported by substantial

evidence.       Tewabe, 446 F.3d at 538.              Likewise, “the immigration

judge    cannot      reject    documentary          evidence     without       specific,

cogent reasons why the documents are not credible.”                         Kourouma v.

Holder, 588 F.3d 234, 241 (4th Cir. 2009).

            A    determination      regarding         eligibility     for     asylum   or

withholding of removal is affirmed if supported by substantial

                                          4
evidence on the record considered as a whole.                   INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).           Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.            8 U.S.C. § 1252(b)(4)(B)

(2006).   This court will reverse the Board only if “the evidence

. . . presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”                    Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002). *

           We   conclude      that   substantial     evidence   supports    the

adverse credibility finding and the record does not compel a

different result.      Accordingly, we deny the petition for review.

We   dispense   with   oral    argument    because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




      *
       Asfaw fails to challenge the denial of her request for
protection under the Convention Against Torture. She has
therefore waived appellate review of this claim. See Ngarurih,
371 F.3d at 189 n.7 (finding that failure to raise a challenge
in an opening brief results in abandonment of that challenge);
Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999) (same).



                                       5